Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 02/12/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, the copy of EP 0794023 to Hitachi Ltd. on file is not a complete copy.  It is noted that the Office has located a copy of the EP 0794023 reference and it is officially added to the record herein.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Cancel claims 17-20 (non-elected and withdrawn without traverse as directed to a method invention rather than the allowed apparatus invention).

	Claim 6, depending from an allowed claim, is rejoined an examined on the merits.  Thus, claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 2009/0255782 to McBride and FR 3056419 to Fives DMS.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of a flexible seal extending in the lateral direction, wherein the flexible seal is adjustable in a vertical direction and the lateral direction, wherein the flexible seal is configured to contact the surface in the lateral direction; and a biasing mechanism configured to bias select portions of the flexible seal such that the flexible seal is conformable to the surface in the lateral direction, in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. EP 0794023 to Hitachi Ltd. teaches a cold rolling mill.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714